AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail




                                                UNITED STATES DISTRICT COURT

                                            NORTHERN DISTRICT OF CALIFORNIA



          United States of America                                             Case No. I9-mi-70809-MAG-l (KAW)
                      V.

                                                                               Charging District: Eastern District ofCA
          DEVIN DEVON LEYERETT, SR.,
                                                                               Charging District's Case No.:
                               Defendants.
                                                                               17-CR-00208 DAD




            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL



                   After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:


         Place:                                                         Courtroom No.: 9, 6'^ Floor
         Robert E. Coyle United States Courthouse                       Date and Time: June 3, 2019 at 2:00pm

         2500 Tulare Street                                             Before Magistrate Judge Stanley A. Boone

         Fresno, CA 93721

                   If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.


                   The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: 5/28/19



                                                                        / Kandis A. Westmore
                                                                          United States Magistrate Judge



       Transfer No-Custody CR .40 467 CSA
       rev. 3-19
